January 8, 2010 The Dreyfus/Laurel Funds, Inc. -Dreyfus Disciplined Stock Fund Supplement to Prospectus dated March 1, 2009 The following information supersedes and replaces any contrary information contained in the section of the funds Prospectus entitled Management-Investment adviser: Sean P. Fitzgibbon, CFA, and Jeffrey D. McGrew, CFA, serve as the funds co-primary portfolio managers. Mr. Fitzgibbon has been a primary portfolio manager of the fund and employed by Dreyfus since October 2004. He also is a senior managing director, portfolio manager, research analyst and head of the global core equity team at The Boston Company Asset Management, LLC (TBCAM), a Dreyfus affiliate, where he has been employed (or with an affiliate) since 1991. Mr. McGrew has been a primary portfolio manager of the fund since January 2010 and employed by Dreyfus since April 2006. He also is a managing director, portfolio manager, research analyst and member of the global core equity team at TBCAM, where he has been employed since 2002. January 8, 2010 The Dreyfus/Laurel Funds, Inc. -Dreyfus Disciplined Stock Fund Supplement to Statement of Additional Information (the SAI) dated March 1, 2009 The following information supersedes and replaces any contrary information contained in the section of the Funds SAI entitled Management Arrangements-Portfolio Management: Sean P. Fitzgibbon, CFA, and Jeffrey D. McGrew, CFA, serve as the Funds co-primary portfolio managers. Robert J. Eastman, CFA, and James A. Lydotes are additional portfolio managers of the Fund.
